        Case 1:19-cv-00093-DCN Document 17 Filed 06/01/20 Page 1 of 11




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  RYAN ISBELLE,
                                                  Case No. 1:19-cv-00093-DCN

         Plaintiff,
                                                  MEMORANDUM DECISION AND
         v.                                       ORDER

  LAWRENCE DENNEY,

         Defendant.


                                  I. INTRODUCTION

       Pending before the Court is Defendant Lawrence Denney’s Motion to Dismiss

(Dkt.14) Plaintiff Ryan Isbelle’s Amended Complaint (Dkt. 11). Having reviewed the

record and briefs, the Court finds the facts and legal arguments are adequately presented.

Accordingly, in the interest of avoiding further delay, and because the Court finds the

decisional process would not be significantly aided by oral argument, the Court will decide

the Motion without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).

       Upon review, and for the reasons set forth below, the Court GRANTS the Motion.

                                   II. BACKGROUND

       Isbelle is an Idaho citizen residing in Lewiston, Idaho. Isbelle claims Idaho

Secretary of State Lawerence Denney failed to protect his right to Equal Protection under

the Fourteenth Amendment as it relates to voter initiative petitions in Idaho.

       Denney was Secretary of State in 2013 when the Idaho Legislature passed an




MEMORANDUM DECISION AND ORDER - 1
        Case 1:19-cv-00093-DCN Document 17 Filed 06/01/20 Page 2 of 11




amendment to Idaho Code Section 34-1805 (“Section 34-1805”). Section 34-1805

regulates the number of signers required for ballot initiatives or referendums. The

amendment passed in 2013 requires that anyone who wishes to have an initiative placed on

the ballot must obtain signatures of legal voters equal in number to at least six percent (6%)

of the qualified electors at the time of the last general election in at least eighteen (18) of

Idaho’s thirty-five (35) legislative districts. Isbelle alleges this requirement “creates a

preferred class of voters who are given obscenely more authority over the ballot initiative

process than others.” Dkt. 15.

       On March 19, 2019, Isbelle brought suit against Denney seeking invalidation of the

geographic distribution requirement of Section 34-1805. Dkt. 1. On April 9, 2019, Denney

filed a Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of

subject matter jurisdiction and Federal Rule of Civil Procedure 12(b)(6) for failure to state

a claim upon which relief could be granted. Dkt. 2. The Court granted Denney’s Motion

and dismissed Isbelle’s previous complaint (Dkt. 1) for failure to sufficiently allege an

injury in fact—a necessary requirement for standing. Dkt. 10. The Court, however, allowed

Isabelle an opportunity to amend his complaint. Id. Isbelle filed his Amended Complaint

on November 25, 2019. Dkt. 11. Denney subsequently filed a second Motion to Dismiss

on December 20, 2019. Dkt. 14.

       The Court notes that Denney does not contend Isbelle lacks standing in the instant

motion (as he had originally argued), but premises the current motion to dismiss on Federal

Rule of Civil Procedure 12(b)(6), alleging Isbelle has failed to state a claim upon which




MEMORANDUM DECISION AND ORDER - 2
         Case 1:19-cv-00093-DCN Document 17 Filed 06/01/20 Page 3 of 11




relief can be granted.

        The Court notes that it appears following the Court’s prior decision, Isbelle

circulated a petition regarding Idaho’s minimum wage law. Dkt. 11, at 7. Isbelle has also

provided evidence that he is a registered voter. Dkt. 11, at 6. Accordingly, it does appear

Isbelle has standing to bring this action.1

                                      III. LEGAL STANDARD

        As previously stated in this Court’s Memorandum Decision and Order (Dkt. 10), a

motion to dismiss for failure to state a claim challenges the legal sufficiency of the claims

stated in the complaint. Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir.

2011). “A complaint generally must satisfy the notice pleading requirements of Federal

Rule of Civil Procedure 8(a)(2) to avoid dismissal under a Rule 12(b)(6) motion.” Id.

(citing Porter v. Jones, 319 F.3d 483, 494 (9th Cir. 2003)). “Federal Rule of Civil

Procedure 8(a)(2) requires only ‘a short and plain statement of the claim showing that the

pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests,’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

        To sufficiently state a claim for relief and survive a 12(b)(6) motion, the pleading

“does not need detailed factual allegations;” however, the “[f]actual allegations must be




1
  Additionally, even though Isbelle still uses some first-person language in his amended complaint, it
appears he is mounting a facial challenge to the statute as a whole. See Dkt. 11, at 5 (“The Plaintiff in this
case seeks the remedy of having the geographic distribution clause of Idaho Code 34-1805 added by the
passage of SB 1108 (2013) invalidated by the court.”).


MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cv-00093-DCN Document 17 Filed 06/01/20 Page 4 of 11




enough to raise a right to relief above the speculative level.” Id. Mere “labels and

conclusions” or a “formulaic recitation of the elements of a cause of action will not do.”

Id. Rather, there must be “enough facts to state a claim to relief that is plausible on its

face.” Id. at 570. In other words, the complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       In light of Twombly and Iqbal, the Ninth Circuit summarized the governing standard

as follows: “In sum, for a complaint to survive a motion to dismiss, the nonconclusory

factual content, and reasonable inferences from that content, must be plausibly suggestive

of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th

Cir. 2009).

       In deciding whether to grant a motion to dismiss, the court must accept as true all

well-pleaded factual allegations in the pleading under attack. Iqbal, 556 U.S. at 663. A

court is not, however, “required to accept as true allegations that are merely conclusory,

unwarranted deductions of fact, or unreasonable inferences.” Sprewell v. Golden State

Warriors, 266 F.3d 979, 988 (9th Cir. 2001).

       In cases decided after Iqbal and Twombly, the Ninth Circuit has continued to adhere

to the rule that a dismissal of a complaint without leave to amend is inappropriate unless it

is beyond doubt that the complaint could not be saved by an amendment. See Harris v.




MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00093-DCN Document 17 Filed 06/01/20 Page 5 of 11




Amgen, Inc., 573 F.3d 728, 737 (9th Cir. 2009).

                                     IV. DISCUSSION

       “Constitutional challenges to specific provisions of a State’s election laws . . .

cannot be resolved by any ‘limus-paper test’ that will separate valid from invalid

restrictions.” Anderson v. Celebrezze, 460 U.S. 780, 789 (1983). Each case must be

evaluated on its own merits.

       Isbelle’s theory in this case is that “[b]efore the passage of SB 1108 (2013), the

minimum signature requirement for ballot initiative petitions to gain ballot access was an

absolute number and each signature submitted moved the initiative petition an equal

distance closer to the requirement.” Dkt 11. Under the new law, however—requiring 6%

of Idaho’s registered voters in at least 18 legislative districts—the minimum signature

requirement is an indiscriminate number because, as Isabelle, states “[a]fter legislative

District 6 has submitted 1,344 qualified signatures for a ballot initiative petition, any

additional qualified signature[s] gathered from that district has absolutely no effect on that

ballot initiative petition gaining ballot access if 17 other districts do not also meet their 6%

requirement.” Dkt. 15. This in turn leaves “every registered voter in the 94% remaining in

the district who have not yet signed [having] their signature reduced to 0.” Id.

       Isbelle asserts that Section 34-1805 violates the Equal Protection Clause. The Court

disagrees. While the matter has not been litigated extensively, there are numerous cases on

point that address this question and ultimately lead the Court to conclude that Isablle does

not have a redressable cause of action.




MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cv-00093-DCN Document 17 Filed 06/01/20 Page 6 of 11




       Section 34-1805 outlines, in relevant part, that:

       Before such petitions shall be entitled to final filing and consideration by the
       secretary of state there shall be affixed thereto the signatures of legal voters
       equal in number to not less than six percent (6%) of the qualified electors at
       the time of the last general election in each of at least eighteen (18) legislative
       districts; provided however, the total number of signatures shall be equal to
       or greater than six percent (6%) of the qualified electors of the state at the
       time of the last general election.

       Isbelle claims this type of percentage requirement within legislative districts

violates the “one-person, one-vote” principle that is fundamental to American voting and

equality.

       The Court begins its analysis broadly. In 2016, the United States Supreme Court

confirmed the constitutionality of the total-population approach to legislative districting

used by many states. See Evenwel v. Abbott, 136 S. Ct. 1120 (2016). In Evenwel, voters in

Texas state senate districts with disproportionately large eligible and registered voter

populations alleged that Texas’ decision to base its apportionment on total population

diluted their votes in relation to voters in other state senate districts, violating the Equal

Protection Clause. Id. at 1125. They claimed that Texas should draw its state senate districts

based on voter population, not total population. Id. The Supreme Court rejected this

argument, holding that constitutional history, the Court’s prior decisions, and longstanding

practice all confirm that a State may properly draw its legislative districts based on total

population. Id. at 1126–33. Said differently, the Supreme Court determined that a State

does not violate the one-person, one-vote principle when it equalizes its state legislative




MEMORANDUM DECISION AND ORDER - 6
         Case 1:19-cv-00093-DCN Document 17 Filed 06/01/20 Page 7 of 11




districts using total population rather than voter-eligible population.2

       And while Evenwell dealt with voter-rights, the same principle applies to geographic

distribution requirements for signature-gathering as well. As the Ninth Circuit explained

in Angle v. Miller, “[o]ur own cases, in fact, have presumed that geographic distribution

requirements are permissible for signature collection, so long as they involve districts with

equal populations.” 673 F.3d 1122, 1131 (9th Cir. 2012). Drawing on caselaw available at

the time, the Angle Court noted that, by all accounts “it appears that courts that have

addressed the issue have uniformly upheld geographic distribution requirements for

signature collection when they have been based on equipopulous districts. Id.

       The facts in Angle are strikingly similar to those presented here. The State of Nevada

had a law requiring ballot initiative proponents to obtain signatures from ten percent of

registered voters in each of the State’s congressional districts. 673 F.3d at 1127–32. The

Ninth Circuit explained that Nevada’s law was constitutional because it “grant[ed] equal

political power to congressional districts having equal populations.” Id. at 1129 (emphasis

in original). Determining that a geographic distribution requirement (such as Nevada’s)

was subject only to rational basis review, the Ninth Circuit noted that Nevada satisfied that

standard because it had a “legitimate interest in ensuring a minimum of statewide support

for an initiative as a prerequisite to placement on the ballot.” Id. The distribution




2
  Relevant here, the Idaho Supreme Court has previously ruled that Idaho’s legislative districts are
constitutionally apportioned. See Bonneville County v. Ysursa, 129 P.3d 1213, 1216-17 (2005).



MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cv-00093-DCN Document 17 Filed 06/01/20 Page 8 of 11




requirement, as enacted, guaranteed that a “proposal has support statewide, not just among

the citizens of the state’s most populous region.” Id. at 1135.

       One of the cases the Ninth Circuit referred to in Angle when explaining that its “own

cases” supported geographic distribution requirements for signature gathering came from

this District—the District of Idaho—and plays a critical role in the Court’s analysis today.

       In Idaho Coalition United for Bears v. Cenarrusa (“ICUB”), the Ninth Circuit

upheld Judge B. Lynn Winmill’s ruling that Idaho Code Section 34-1805 (as written at that

time) violated the Equal Protection Clause because it required signatures from six percent

(6%) of qualified voters in at least half of the state’s counties in order to be placed on the

ballot. 342 F.3d 1073, 1074 (9th Cir. 2003). Because the populations of Idaho’s 35 counties

varies widely from county to county, the Ninth Circuit found that such a geographic

distribution requirement violated the Equal Protection Clause as it disproportionally

favored some counties over others. Id.

       Critically, however, the Circuit noted that a geographic distribution scheme based

on equipopulous legislative districts (rather than counties) would be permissible. The ICUB

Court suggested that “Idaho could achieve the same end through a geographic distribution

requirement that does not violate equal protection, for example, by basing any such

requirement on existing state legislative districts.” Id. at 1078 (emphasis added). Thus, it

appears Idaho did exactly what the Ninth Circuit suggested it do in ICUB by amending

Section 34-1805 to base the signature percentage requirement on legislative districts rather

than counties.




MEMORANDUM DECISION AND ORDER - 8
         Case 1:19-cv-00093-DCN Document 17 Filed 06/01/20 Page 9 of 11




        While Isbelle calls into question many of Denney’s arguments, his bases for doing

so is based heavily on a dissenting opinion in Semple v. Griswold, 934 F.3d 1134, 1136-42

(10th Cir. 2019). The Court will not engage in a lengthy analysis of Isbelle’s various

arguments for two reasons. First, Semple is an out-of-circuit opinion, and as such, is not

binding on the court. Second, and more importantly, while the dissent in Semple brings up

some interesting points, the majority opinion supports the Court’s conclusion here today.

        In Semple, the Tenth Circuit held that a Colorado statute requiring voters to collect

two percent of the registered voters in each of Colorado’s 35 state senate districts for a

ballot initiative did not violate the Equal Protection clause of the Fourteenth Amendment.

Citing Evenwell, the Semple Court concluded that “Supreme Court precedent is clear. No

equal protection problem exists if votes are cast in equally populated state legislative

districts that were drawn based on Census population data.” Id. at 1141. Thus, while the

dissent may support Isbelle’s position, the majority in Semple agrees with the Ninth Circuit

and confirms that Section 34-1805 is constitutional. 3

        In sum, the arguments Isbelle raises in this case have been brought by others and

rejected—in the Ninth Circuit as well as in other Circuits across the Country. The Court

see nothing in Isbelle’s case here that warrants deviation from the principles outlined in




3
  Another argument Isbelle makes relies on Reynolds v. Sims, 773 U.S. 533 (1964) and the proposition that
voters cannot be classified based on where they live. The Angle Court, however, specifically addressed
Reynolds by noting that “whatever limits Gray, Gordon and Reynolds may place on counting votes for a
statewide initiative, we hold that they do not prohibit a state from requiring petition signatures to be
distributed among districts of equal population.” 673 F.3d at 1131 (emphasis in original). Ultimately,
collecting and counting signatures for an initiative is distinct from counting final votes on a balloted
initiative.


MEMORANDUM DECISION AND ORDER - 9
         Case 1:19-cv-00093-DCN Document 17 Filed 06/01/20 Page 10 of 11




Evenwell and ICUB—both of which are directly on point—and foreclose his challenge

today.

                                          IV. CONCLUSION

         Isbelle is correct: voting is a sacred trust and each person’s voice, vote, and opinion

should count. Section 34-1805 strives to honor that by ensuring that any initiative placed

on the ballot in Idaho is supported by Idahoans across the state. Yes, to a certain degree,

some signatures may not “count” in ultimately getting an initiative on the ballot,4 but such

a model does not violate a citizen’s constitutional rights, nor does it violate principles of

fairness in voting. In fact, were the Court to strike down Section 34-1805, it would likely

mean that those who wanted to place initiatives on the ballot would focus solely on the

most populous areas of the state (to increase the chances of garnering the greatest number

of total signatures) and leave less populous areas with little to no input on important issues.

Idaho Code 34-1805 ensures that ballot initiatives brought in Idaho enjoy broad support—

not in the magnitude of the number of signatures, but in the breadth of where those

signatures come from.

         The geographic distribution requirement found in Idaho Code Section 34-1805 is

permissible under Supreme Court and Ninth Circuit precedent and does not violate the




4
  As Isbelle suggests, if an initiative has already received the necessary percentage of signatures in a given
district, any signatures over that goal (in that district) do not move the initiative any closer to being placed
on the ballot; signatures from other districts are still required. Again, however, this serves the fundamental
purpose of protecting the rights or all citizens in Idaho, and was (in part) the subject of the prior ICUB
lawsuit.


MEMORANDUM DECISION AND ORDER - 10
        Case 1:19-cv-00093-DCN Document 17 Filed 06/01/20 Page 11 of 11




Equal Protection Clause. As a result, Isbelle’s claims fail as a matter of law and must be

dismissed.

                                             V. ORDER

        1. Denney’s Motion to Dismiss (Dkt. 11) is GRANTED.

        2. Isbelle’s Complaint is DISMISSED WITH PREJUDICE.5

        3. The Court will enter a separate judgment in accordance with Federal Rule of

            Civil Procedure 58.

        4. This case is CLOSED.


                                                        DATED: June 1, 2020


                                                        _________________________
                                                        David C. Nye
                                                        Chief U.S. District Court Judge




5
 Because the Court has already afforded Isbelle an opportunity to amend his complaint (Dkt. 10) the Court
will not allow further amendments.



MEMORANDUM DECISION AND ORDER - 11
